ACCEPTED
                                                                                                                     14-14-00825-CV
                                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                                  HOUSTON, TEXAS
                                                                                                                8/14/2015 4:28:22 PM
                                                                                                               CHRISTOPHER PRINE
                                                                                                                              CLERK

                                           HOOVER SLOVACEK LLP
                                           A REGISTERED LIMITED LIABILITY PARTNERSHIP
    DYLAN B. RUSSELL                                ATTORNEYS AT LAW                                         REPLY TO:
          PARTNER
                                                      GALLERIA TOWER II                           FILED INP.O. BOX 4547
russell@hooverslovacek.com                       5051 WESTHEIMER, SUITE 1200               14th COURTHOUSTON,
                                                                                                        OF APPEALS
                                                                                                                TEXAS 77210
                                                    HOUSTON, TEXAS 77056                      HOUSTON, TEXAS
                                                          (713) 977-8686
                                                        FAX (713) 977-5395                 8/14/2015 4:28:22 PM
                                                                                           CHRISTOPHER A. PRINE
                                                                                                    Clerk
                                                     August 14, 2015


    Via E-File
    Christopher Prine
    Clerk, Fourteenth Court of Appeals
    301 Fannin, Suite 245
    Houston, Texas 77002

              Re:       Court of Appeals Cause No.: 14-14-00825-CV
                        Trial Court Case No.:       2014-18791

              Style: Inwood Forest Community Improvement Association v. Toan Van Nguyen, et al.;
                     In the Fourteenth Court of Appeals

    Dear Mr. Prine:

           Please accept this letter as notice that the undersigned will be presenting oral argument on
    behalf of the appellant at the hearing scheduled for October 1, 2015 at 2:00 p.m.

              Thank you for your courtesy in this matter.



                                                                             Very truly yours,

                                                                             HOOVER SLOVACEK LLP

                                                                             /s/ Dylan B. Russell

                                                                             Dylan B. Russell




    cc:       All lead counsel and pro se parties, pursuant to T.R.C.P. 21 and 21a.




    171327-00331 DBR 8/14/2015 00990870.WPD 1